DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9-11, 13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Padulo (US 6,137,068) in view of Atherton et al. (US 2019/0228924) hereafter “Atherton”.
Regarding claim 1, Padulo discloses a single construction safety lockout device (400) having no moving parts (Fig. 4), the single construction safety lockout device comprising: a main body (the main body of 400); an opening (470) defined by a first inner surface of the main body (Fig. 4); a receiving portion (430) of the main body configured to receive a handle (330) of an electrical switch (350); and a locking portion (the protruded section of 490) of the main body that includes an insertion portion defined by a second inner surface of the main body (Fig. 8), and wherein the insertion portion is configured to be inserted into a jaw portion of the electrical switch (Fig. 8).
However Padulo fails to disclose the lockout device configured to restrict movement of a blade of an electrical blade switch.
Atherton teaches a switch blocking device which is configured to restrict movement of a blade of an electrical blade switch (¶ [Abstract]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Padulo’s device according to known methods to incorporate the teachings of Atherton to utilize the lockout device for a blade type electrical switch in order to allow the device to secure more than one type of switch.
Regarding claim 3, Padulo further teaches the opening is configured to allow a tag to be coupled to the main body (Since coupling an electrical tag to the structure only requires an opening on the main body therefore it is inherent to the current design structure of the Padulo’s device).
Regarding claim 7, Padulo further teaches the main body is made of a non-conductive material (C. 5, L. 40-42).
Regarding claim 9, Padulo teaches most of the claim limitations except for the main body having a height of 1 7/16 inches, a length of 2 ½ inches, and a width of 1/2 inch.
Since the particular parameter of the body size defines the type of switches that the device could be mounted on, it is a matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose the particular parameter of the body size in order to allow the lockout device to be mounted on various types of switches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 10, Padulo teaches most of the claim limitations except for the main body has a height of 1 5/16 inches, a length of 2 ½ inches, and a width of 1/2 inch.
Since the particular parameter of the body size defines the type of switches that the device could be mounted on, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose the particular parameter of the body size in order to allow the lockout device to be mounted on various types of switches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).

Regarding claim 11, Padulo discloses a system, comprising: an electrical switch (350) including: a base portion (the main body of 350); a jaw portion (the recessed area where 492 is located); and an arm (330); and a single construction safety lockout device (400) having no moving parts (Fig. 4), the single construction safety lockout device including: a main body (the main body of 400); an opening (470) defined by a first inner surface of the main body; a receiving portion (430) of the main body configured to receive a handle (330) of the electrical switch (Fig. 8); and a locking portion (the protruded sections of 490) of the main body that includes an insertion portion defined by a second inner surface of the main body, and wherein the insertion portion (the protruded sections of 490) is configured to be inserted into a jaw portion of the electrical switch (Fig. 8).
However Padulo fails to disclose the lockout device configured to restrict movement of a blade of an electrical blade switch.
Atherton teaches a switch blocking device which is configured to restrict movement of a blade of an electrical blade switch (¶ [Abstract]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Padulo’s device according to known methods to incorporate the teachings of Atherton to utilize the lockout device for a blade type electrical switch in order to allow the device to secure more than one type of switch.
Regarding claim 13, Padulo further teaches a tag coupled to the main body of the at least one single construction safety lockout device by way of the opening (Since coupling an electrical tag to the structure only requires an opening on the main body therefore it is inherent to the current design structure of the Padulo’s device).
Regarding claim 17, Padulo further teaches the main body is made of a non-conductive material (C. 5, L. 40-42).
Regarding claim 19, Padulo teaches most of the claim limitations except for the main body having a height of 1 7/16 inches, a length of 2 ½ inches, and a width of 1/2 inch.
Since the particular parameter of the body size defines the type of switches that the device could be mounted on, it is a matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose the particular parameter of the body size in order to allow the lockout device to be mounted on various types of switches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 20, Padulo teaches most of the claim limitations except for the main body has a height of 1 5/16 inches, a length of 2 ½ inches, and a width of 1/2 inch.
Since the particular parameter of the body size defines the type of switches that the device could be mounted on, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose the particular parameter of the body size in order to allow the lockout device to be mounted on various types of switches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Padulo in view of Atherton as applied in claims 1 and 11 above and further in view of Wojtak (US 2012/0273330).
Regarding claims 8 and 18, Padulo teaches most of the claim limitations except for the non-conductive material being selected from the group consisting of: linen phenolic, polymer material, urethane, nylon, plastic, and rubber.
Wojtak teaches a lockout device for a switch and suggests the main body is made of a non-conductive material selected from the group consisting of: linen phenolic, polymer material, urethane, nylon, plastic, and rubber (¶ [0033] of Wojtak).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Padulo-Atherton’s device according to known methods to incorporate the teachings of Wojtak to use insulative material for the body in order to prevent any potential electrical hazards.


Response to Arguments
Applicant’s arguments filed on 04/12/2022 have been fully considered and are moot because of new grounds of rejection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMAN MALAKOOTI/           Examiner, Art Unit 2833     

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833